722 N.W.2d 838 (2006)
Mark ROZENBERG, Plaintiff-Appellant,
v.
RETRIEVAL METHODS, INC., a Pennsylvania Corporation, Edward Giebel, and John Kravetz, Defendants-Appellees, and
Retrieval Methods, Inc., a Michigan Corporation, and Stanley Ray, Defendants.
Docket No. 131544. COA No. 259217.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the April 11, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.